Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-17-00603-CR

                                      Efrain SOSA-VALDEZ,
                                              Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 187th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2016CR0026
                              Honorable Steve Hilbig, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: March 28, 2018

DISMISSED

           Appellant Efrain Sosa-Valdez has filed a motion to dismiss this appeal. The motion is

signed by both Sosa-Valdez and his attorney. See TEX. R. APP. P. 42.2(a). We, therefore, grant the

motion and dismiss this appeal. See id.

                                                  PER CURIAM


Do not publish